EXHIBIT 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (the "Amendment") is dated effective as
of the 3rd day of December, 2015, by and between THE PULSE NETWORK, INC., a
Nevada corporation (the "Borrower"), THE PULSE NETWORK, INC., a Massachusetts
corporation, THE PULSE NETWORK MANAGEMENT, LLC, a Massachusetts limited
liability company, YOU EVERYWHERE NOW, LLC, a California limited liability
company, VOICEFOLLOWUP, LLC, a California limited liability company, and TRAFFIC
GEYSER, LLC, a California limited liability company (collectively, the
"Corporate Guarantors," and together with the Borrower, the "CreditParties"),and
TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited partnership (the
"Lender").

 

RECITALS

 

WHEREAS, the Borrower, the Corporate Guarantors, and the Lender executed that
certain Credit Agreement dated as of September 30, 2014, but made effective as
of October 3, 2014 (the "OriginalCredit Agreement"), together with First
Amendment to Credit Agreement dated as of December 16, 2014 (the "First
Amendment"), together with Second Amendment to Credit Agreement dated as of
April 1, 2015 (the "Second Amendment") (collectively, as further amended,
supplemented, renewed or modified from time to time, the "Credit Agreement");
and

 

WHEREAS, pursuant to the Credit Agreement, the Borrower executed and delivered
to Lender that certain Revolving Note dated as of September 30, 2014, but made
effective as of October 3, 2014, evidencing Revolving Loans under the Credit
Agreement (the "Original Revolving Note"); and

 

WHEREAS, pursuant to the First Amendment, the Borrower executed and delivered to
Lender that certain Replacement Revolving Note dated as of December 16, 2014,
evidencing an aggregate amount of Revolving Loans under the Credit Agreement in
the amount of Two Million Six Hundred Forty-One Thousand Seventy-Three and
30/100 Dollars ($2,641,073.30) (the "First ReplacementNote"), which First
Replacement Note replaced and superseded the Original Revolving Note in its
entirety; and

 

WHEREAS, pursuant to the Second Amendment, the Borrower executed and delivered
to Lender that certain Second Replacement Revolving Note dated as of April 1,
2015, evidencing an aggregate amount of Revolving Loans under the Credit
Agreement in the amount of Two Million Eight Hundred Twenty-Eight Thousand
Thirty-Seven and 03/100 Dollars ($2,828,037.03) (the "Second ReplacementNote"),
which Second Replacement Note replaced and superseded the First Replacement Note
in its entirety; and

 

WHEREAS, in connection with the Credit Agreement, the Original Revolving Note,
the First Replacement Note, and the Second Replacement Note, the Borrower
executed and delivered to the Lender various ancillary documents referred to in
the Credit Agreement as the "Loan Documents"; and

 

 1

 

 

WHEREAS, the Borrower's obligations under the Credit Agreement, the First
Replacement Note, and the Second Replacement Note are secured by the following,
all of which are included within the Loan Documents: (i) the Security
Agreements; (ii) the Guaranty Agreements; (iii) the Pledge Agreement; (iv) the
Validity Certificate; and (v) UCC-1 Financing Statements naming the Borrower and
the Corporate Guarantors, as debtors, and Lender, as secured party (the
"UCC-1's"), among other Loan Documents; and WHEREAS, the Credit Parties desire
to enter into certain agreements with respect to the Credit Agreement, the
Second Replacement Note, and the other Loan Documents, all as more specifically
set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

1. Recitals. The recitations set forth in the preamble of this Amendment are
true and correct and incorporated herein by this reference.

 

2. Capitalized Terms. All capitalized terms used in this Amendment shall have
the same meaning ascribed to them in the Credit Agreement, except as otherwise
specifically set forth herein. In addition, the other definitional and
interpretation provisions of Sections 1.2, 1.3 and 1.4 of the Credit Agreement
shall be deemed to apply to all terms and provisions of this Amendment, unless
the express context otherwise requires.

 

3. Conflicts. In the event of any conflict or ambiguity by and between the terms
and provisions of this Amendment and the terms and provisions of the Credit
Agreement, the terms and provisions of this Amendment shall control, but only to
the extent of any such conflict or ambiguity.

 

4. Modification of Note. From and after the date hereof, the Second Replacement
Note shall be and is hereby severed, split, divided and apportioned into two (2)
separate and distinct replacement notes, as follows:

 

(a) Third Replacement Note A evidencing a principal indebtedness of Fifty
Thousand and No/100 Dollars ($50,000.00), which is being executed and delivered
by Borrower to Lender simultaneously herewith (the "Third Replacement Note A").
Third Replacement Note A shall be and remain secured by the Security Agreements,
the Guarantee Agreements, the Pledge Agreement, the Validity Certificate, the
UCC-1's, and all other applicable Loan Documents.

 

(b) Third Replacement Note B evidencing a principal indebtedness of One Million
Nine Hundred Fifty-Six Thousand Five Hundred Seventy-Two and 34/100 Dollars
($1,956,572.34)(as of December 3, 2015), which is being executed and delivered
by Borrower to Lender simultaneously herewith (the "Third Replacement Note B",
and together with Third Replacement Note A, collectively, the "Third Replacement
Notes"). Third Replacement Note B shall be and remain secured by the Security
Agreements, the Guarantee Agreements, the Pledge Agreement, the Validity
Certificate, the UCC-1's, and all other applicable Loan Documents.

 

 2

 

 

(c) The Third Replacement Notes are being executed and delivered simultaneously
herewith in substitution for and to supersede the Second Replacement Note in its
entirety. It is the intention of the Borrower and Lender that while the Third
Replacement Notes replace and supersede the Second Replacement Note, in its
entirety, they are not in payment or satisfaction of the Second Replacement
Note, but rather are the substitute of one evidence of debt for another without
any intent to extinguish the old. Nothing contained in this Amendment or in the
Third Replacement Notes shall be deemed to extinguish the indebtedness and
obligations evidenced by the Second Replacement Note or constitute a novation of
the indebtedness evidenced by the Second Replacement Note.

 

(d) Notwithstanding the splitting of the Second Replacement Note into the Third
Replacement Notes in the principal amounts as contemplated by this Amendment,
Borrower understands and acknowledges that all sums received by Lender in
payment of the Third Replacement Notes, or either one of them, shall be applied
by Lender in accordance with the terms of the Credit Agreement, first to
outstanding fees, charges and other costs due and payable under the Credit
Agreement and other Loan Documents, second to accrued and unpaid interest, and
last to outstanding principal. By way of example, and not in limitation, if
Third Replacement Note A is sold as contemplated under the Debt Purchase
Agreement, as hereinafter defined, upon Lender's receipt of the purchase price
therefor, such amounts received by Lender shall be applied to the total
indebtedness evidenced by the Third Replacement Notes in the order described
above.

 

(e) Borrower understands and acknowledges that in connection with the Debt
Purchase Agreement, it may be necessary or desirable, in Lender's sole and
absolute discretion, to have the Borrower further sever, split, divide and
apportion the Third Replacement Notes further to accomplish the sale of the
Outstanding Claims to Purchaser, as more specifically set forth in the Debt
Purchase Agreement. In that regard, within no later than three (3) Business Days
after request therefor is made by Lender to Borrower from time to time, the
Borrower agrees to further sever, split, divide and apportion the Third
Replacement Notes, or any of them (or any replacement Notes issued in
replacement thereof from time to time), and to execute and deliver such
replacement Notes to Lender within such time frames as required or requested by
Lender from time to time.

 

5. Sale of Third Replacement Notes.

 

(a) The parties acknowledge that Lender is entering into this Amendment, in
part, in connection with the contemplated sale of the indebtedness represented
by the Third Replacement Notes to Rockwell Capital Partners Inc. ("Purchaser")
under the terms of a Debt Purchase Agreement (the "DebtPurchase Agreement") to
be entered into promptly after the execution of this Amendment between
Purchaser, Lender and Borrower. In that regard, the Credit Parties hereby
represent and warrant to Lender as follows, which representations and warranties
shall be true and correct as of the date hereof, and which representations and
warranties shall be deemed re-made and be true and correct as of each sale of
the Third Replacement Notes (or any replacement Notes issued in replacement
thereof from time to time):

 

(i) All amounts of any nature or kind due and owing by the Borrower to Lender
under the Credit Agreement and the other Loan Documents, and represented by the
Third Replacement Notes or any other Loan Documents (collectively, the
"Outstanding Claims") are bona fide Outstanding Claims against the Borrower and
are enforceable obligations of the Borrower arising in the ordinary course of
business, for services and financial accommodations rendered to the Borrower by
Lender in good faith. The Outstanding Claims are currently due and owing and are
payable in full.

 

 3

 

 

(ii) The amount of the Third Replacement Notes, respectively and as applicable,
is the amount due to Lender with respect thereto as of the date hereof, and
neither the Borrower, nor the Corporate Guarantors, are entitled to any
discounts, allowances or other deductions with respect thereto. The aggregate
amount of the indebtedness evidenced by the Third Replacement Notes was funded
by Lender to Borrower at least [__X___] six months preceding the date hereof, or
[_____] one year preceding the date hereof.

 

(iii) The Outstanding Claims are not subject to dispute by the Credit Parties,
and the Borrower is unconditionally obligated to pay the full amount of all
Outstanding Claims without defense, counterclaim or offset.

 

(iv) Except for the Credit Agreement and other Loan Documents, including this
Amendment, there has been no modification, compromise, forbearance, or waiver
(written or oral) entered into or given by Lender to Credit Parties with respect
to the Outstanding Claims.

 

(v) Lender has not filed or commended any action against Credit Parties based on
the Outstanding Claims, and no such action will be pending in any court or other
legal venue, and no judgments based upon the Outstanding Claims have been
previously entered in favor of Lender in any legal proceeding.

 

(vi) That the Credit Agreement and each of the Loan Documents executed by the
Credit Parties, respectively and as applicable, and all obligations due and
owing thereunder, are valid and binding obligations of the Credit Parties,
respectively and as applicable, enforceable against the Credit Parties in
accordance with their respective terms.

 

(b) The Credit Parties acknowledge that the Outstanding Claims, or a portion
thereof, are being sold by Lender to Purchaser in accordance with the Debt
Purchase Agreement, and that payment of the purchase price by Purchaser to
Lender for such Outstanding Claims may be conditioned upon the Borrower's strict
compliance with the terms of certain agreements to be entered into between the
Borrower and Purchaser (the "Rockwell Agreements"). If applicable, Borrower
hereby covenants and agrees to strictly comply with each and every term and
provision of the Rockwell Agreements, including, without limitation, timely
issuance and delivery of Common Stock to Purchaser upon conversion by Purchaser
of any convertible notes then in Purchaser's possession.

 

(c) The Credit Parties understand and acknowledge that Lender is relying on the
representations, warranties and covenants of the Borrower and Corporate
Guarantors set forth in this Amendment in order to enter into the Debt Purchase
Agreement, and the foregoing representations, warranties and acknowledgements by
the Credit Parties are a material inducement for Lender to agree to a sale of
the Outstanding Claims, or portion thereof, to Purchaser, and without this
acknowledgement, Lender would not have sold the Outstanding Claims, or portion
thereof, to Purchaser.

 

 4

 

 

6. Over-advance Payments. The Borrower acknowledges that pursuant to the First
Amendment and the Second Amendment, the Borrower had agreed to make an Estimated
Over-Advance Payment to Lender of $4,500.00 per day, which sums constituted the
Payment Sums to be paid by Borrower to Lender and applied in accordance with
Section 2.1(f) of the Credit Agreement. The Lender and Borrower hereby agree
that the Estimated Over-Advance Payment is hereby modified and revised to an
amount of $1,667.00 per day, and such Estimated Over-Advance Payment, as so
modified, shall continue for the remainder of the term of the Credit Agreement,
and such Payment Sums shall be applied in accordance with Section 2.1(f) of the
Credit Agreement.

 

7. Additional Agreements.

 

(a) Extension of Maturity Date. The Borrower and Lender hereby agree and
acknowledge that the Revolving Loan Maturity Date has been extended to the
earlier of: (i) December 3, 2016; (ii) upon prepayment of the Third Replacement
Notes and all other Obligations by Borrower; or (iii) the occurrence of an Event
of Default and acceleration of the Third Replacement Notes and all other
Obligations pursuant to the Credit Agreement and other Loan Documents.

 

(b) Reconfirmation of Lock Box Deposits. Each of the Credit Parties hereby
re-confirms its obligation to insure that all Receipts, and all other checks,
drafts, instruments and other items of payment or proceeds of Collateral at any
time received, due, owing, payable, or paid to any Credit Party from a Customer
or otherwise, shall be deposited directly into the Lock Box Account, and in that
regard, Credit Parties hereby re-confirm that they have, prior to the date
hereof, affirmatively directed and instructed all of their Customers to make and
re-direct all payments and remittances otherwise due to the Credit Parties
directly to the Lock Box Account. To the extent Credit Parties at any time
receive any Receipts or other checks, drafts, instruments and other items of
payment or proceeds of Collateral to any of its accounts (and not the Lock Box
Account), then Credit Parties shall notify Lender of the receipt of such
Receipts or other sums within twenty-four (24) hours of receipt of same, and
immediately upon receipt thereof, remit or endorse same to Lender into the Lock
Box Account; provided, however, that any such re-direction shall not diminish or
abrogate Credit Parties' obligation to direct, instruct and require all
Customers and other Persons to make all payments and remittances otherwise due
to the Credit Parties directly to the Lock Box Account.

 

8. Advisory Fees. The Borrower shall pay to Lender a fee for advisory services
provided by the Lender to the Borrower prior to the date of this Amendment in
the amount of Five Hundred Thousand and No/100 United States Dollars
(US$500,000.00) (the "Third Amendment Advisory Fee") by issuing to Lender under
this Section 8 shares of the Borrower's Series ___ Preferred Stock (the
"ThirdAmendment Advisory Fee Shares"). The Borrower shall instruct its Transfer
Agent to issue certificates representing the Third Amendment Advisory Fee Shares
issuable to the Lender immediately upon the Borrower's execution of this
Amendment, and shall cause its Transfer Agent to deliver such certificates to
Lender within five (5) Business Days from the date this Amendment is executed by
Borrower. In the event such certificates representing the Third Amendment
Advisory Fee Shares issuable hereunder shall not be delivered to the Lender
within said five (5) Business Day period, same shall be an immediate default
under this Amendment and the other Loan Documents. The Third Amendment Advisory
Fee Shares, and any Series ____ Conversion Shares, when issued, shall be deemed
to be validly issued, fully paid, and non-assessable shares of the Borrower's
Series ____ Preferred Stock or the Borrower's Common Stock, as applicable. The
Third Amendment Advisory Fee Shares shall be deemed fully earned as of the date
of execution of this Amendment.

 

 5

 

 

(a) Adjustments. It is the intention of the Borrower and Lender that the Lender
shall be able to convert (if Lender so elects, in Lender's sole and absolute
discretion) the Third Amendment Advisory Fee Shares into shares of Common Stock
(the "Series Conversion Shares") in accordance with the rights and preferences
of the Series ____ Preferred Stock, and to thereafter sell (if Lender so elects,
in Lender's sole and absolute discretion) the Series ___ Conversion Shares, and
generate net proceeds (net of all brokerage commissions and other fees or
charges payable by Lender in connection with the sale thereof) from such sale(s)
equal to the Third Amendment Advisory Fee. The Lender shall have the right (but
not an obligation) to convert the Third Amendment Advisory Fee Shares, and to
thereafter sell the Series ___ Conversion Shares in the Principal Trading Market
or otherwise, at any time in accordance with applicable securities laws. At any
time the Lender may elect, the Lender may deliver to the Borrower a
reconciliation statement showing the net proceeds actually received by the
Lender from the sale of the Series ____ Conversion Shares (the "Sale
Reconciliation"). If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized net proceeds from the sale of such
Series ____ Conversion Shares equal to at least the Third Amendment Advisory
Fee, as shown on the Sale Reconciliation, then the Borrower shall immediately
take all required action necessary or required in order to cause the issuance of
additional shares of Common Stock to the Lender in an amount sufficient such
that, when sold and the net proceeds thereof are added to the net proceeds from
the sale of any of the previously issued and sold Series ____ Conversion Shares,
the Lender shall have received total net funds equal to the Third Amendment
Advisory Fee. If additional shares of Common Stock are issued pursuant to the
immediately preceding sentence, and after the sale of such additional issued
shares of Common Stock, the Lender still has not received net proceeds equal to
at least the Third Amendment Advisory Fee, then the Borrower shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to the Lender as
contemplated above, and such additional issuances shall continue until the
Lender has received net proceeds from the sale of such Common Stock equal to the
Third Amendment Advisory Fee. In the event the Lender receives net proceeds from
the sale of Series ____ Conversion Shares or Common Stock equal to the Third
Amendment Advisory Fee, and the Lender still has Third Amendment Advisory Fee
Shares, Series ___ Conversion Shares, or other Common Stock issued under this
Section 8 (collectively, the "Advisory Common Stock") remaining to be sold, the
Lender shall return all such remaining shares of Advisory Common Stock to the
Borrower. In the event additional Common Stock is required to be issued as
outlined above, the Borrower shall instruct its Transfer Agent to issue
certificates representing such additional shares of Common Stock to the Lender
immediately subsequent to the Lender's notification to the Borrower that
additional shares of Common Stock are issuable hereunder, and the Borrower shall
in any event cause its Transfer Agent to deliver such certificates to Lender
within five (5) Business Days following the date Lender notifies the Borrower
that additional shares of Common Stock are to be issued hereunder. In the event
such certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Lender within said five (5) Business Day
period, same shall be an immediate default under this Agreement and the Loan
Documents. Notwithstanding anything contained in this Section to the contrary,
the Borrower shall have the right to redeem any Third Amendment Advisory Fee
Shares, Series ___ Conversion Shares, or Advisory Common Stock then in the
Lender's possession for an amount payable by the Borrower to Lender in cash
equal to the Third Amendment Advisory Fee, less any net cash proceeds received
by the Lender from any previous sales of Series ___ Conversion Shares, or
Advisory Common Stock. Upon Lender's receipt of such cash payment in accordance
with the immediately preceding sentence, the Lender shall return any then
remaining Third Amendment Advisory Fee Shares, Series ___ Conversion Shares, or
Advisory Common Stock in its possession back to the Borrower. The Borrower's
obligation to pay the Third Amendment Advisory Fee contemplated by this Section
8, whether in cash or thru the sale of Series ___ Conversion Shares, or Advisory
Common Stock, shall be an Obligation hereunder, secured by all Loan Documents,
and failure by the Borrower to pay such Third Amendment Advisory Fee in full as
required by this Section 8 shall be an immediate Event of Default hereunder and
under the other Loan Documents.

 

 6

 

 

(b) Mandatory Redemption. Notwithstanding anything contained in this Amendment
to the contrary, in the event the Lender has not realized net proceeds from the
sale of Series ____ Conversion Shares, or Advisory Common Stock, equal to at
least the Third Amendment Advisory Fee by the earlier to occur of: (A) the
occurrence of an Event of Default; or (B) the Revolving Loan Maturity Date, then
at any time thereafter, the Lender shall have the right, upon written notice to
the Borrower, to require that the Borrower redeem all Advisory Fee Shares,
Series ___ Conversion Shares, or Advisory Common Stock then in Lender's
possession for cash equal to the Third Amendment Advisory Fee, less any cash
proceeds received by the Lender from any previous sales of Series ___ Conversion
Shares, or Advisory Common Stock, if any. In the event such redemption notice is
given by the Lender, the Borrower shall redeem the then remaining Advisory Fee
Shares, Series ___ Conversion Shares, and Advisory Common Stock then in Lender's
possession for an amount of Dollars equal to the Third Amendment Advisory Fee,
less any cash proceeds received by the Lender from any previous sales of Series
___ Conversion Shares, and Advisory Common Stock, if any, payable by wire
transfer to an account designated by Lender within five (5) Business Days from
the date the Lender delivers such redemption notice to the Borrower.

 

(c) Matters Relating to Stock. Borrower expressly agrees that terms and
provisions of Sections 2.2(f)(i) - (iv), Section 2.2(g) and 2.2(h) of the Credit
Agreement shall apply and remain effective with respect to the Third Amendment
Advisory Fee Shares, and any other Advisory Common Stock, as same are now
applicable to the Third Amendment Advisory Fee.

 

9. Ratification. The Credit Parties each hereby acknowledge, represent, warrant
and confirm to Lender that: (i) each of the Loan Documents executed by the
Credit Parties are valid and binding obligations of the Credit Parties,
respectively and as applicable, enforceable against the Credit Parties in
accordance with their respective terms; (ii) all Obligations of the Credit
Parties under the Credit Agreement, all other Loan Documents and this Amendment,
shall be and continue to be and remain (after execution of this Amendment and
the Debt Purchase Agreement) secured by and under the Loan Documents, including
the Security Agreements, the Guarantee Agreement, the Pledge Agreement, the
Validity Certificate, and the UCC-1's; and (iii) no oral representations,
statements, or inducements have been made by Lender, or any agent or
representative of Lender, with respect to the Credit Agreement, this Amendment,
or any other Loan Documents, or the Debt Purchase Agreement.

 

10. Additional Confirmations. The Credit Parties hereby represent, warrant and
covenant as follows: (i) that the Lender's Liens and security interests in all
of the "Collateral" (as such term is defined in the Credit Agreement and each of
the Security Agreements) are and remain valid, perfected, firstpriority security
interests in such Collateral, subject only to Permitted Liens, and none of the
Credit Parties have granted any other Liens or security interests of any nature
or kind in favor of any other Person affecting any of such Collateral.

 

 7

 

 

11. Lender's Conduct. As of the date of this Amendment, the Credit Parties
hereby acknowledge and admit that: (i) the Lender has acted in good faith and
has fulfilled and fully performed all of its obligations under or in connection
with the Credit Agreement or any other Loan Documents; and (ii) that there are
no other promises, obligations, understandings or agreements with respect to the
Credit Agreement or the Loan Documents, except as expressly set forth herein, or
in the Credit Agreement and other Loan Documents.

 

12. Redefined Terms. The term "Loan Documents," as defined in the Credit
Agreement and as used in this Amendment, shall be deemed to refer to and include
this Amendment, the Third Replacement Notes, and all other documents or
instruments executed in connection with this Amendment.

 

13. Affirmation of Guaranty Agreements. The Corporate Guarantors do hereby
acknowledge and agree as follows: (i) Corporate Guarantors acknowledge having
reviewed the terms of this Amendment, and agree to the terms thereof; (ii) that
the Guaranty Agreements, and all representations, warranties, covenants,
agreements and guaranties made by Corporate Guarantors thereunder, and any other
Loan Documents by which the Corporate Guarantors may be bound, shall and do
hereby remain, are effective and continue to apply to the Loan Documents, and
with respect to all Obligations of the Borrower under the Loan Documents, as
amended by this Amendment; (iii) that this Amendment shall not in any way
adversely affect or impair the obligations of the Corporate Guarantors to Lender
under any of the Loan Documents; and (iv) the Guaranty Agreements are hereby
ratified, confirmed and continued, all as of the date of this Amendment.

 

14. Representations and Warranties of the Borrower and Corporate Guarantors. The
Borrower and Corporate Guarantors hereby make the following representations and
warranties to the Lender:

 

(a) Authority and Approval of Agreement; Binding Effect. The execution and
delivery by the Borrower and Corporate Guarantors of this Amendment, the Third
Replacement Notes, and all other documents executed and delivered in connection
herewith and therewith, and the performance by Borrower and Corporate Guarantors
of all of their respective Obligations hereunder and thereunder, have been duly
and validly authorized and approved by the Borrower and the Corporate Guarantors
and their respective board of directors pursuant to all applicable laws and no
other corporate action or consent on the part of the Borrower, the Corporate
Guarantors, their board of directors, stockholders or any other Person is
necessary or required by the Borrower and Corporate Guarantors to execute this
Amendment, the Third Replacement Notes, and the documents executed and delivered
in connection herewith and therewith, to consummate the transactions
contemplated herein or therein, or perform all of the Borrower's and Corporate
Guarantors' Obligations hereunder or thereunder. This Amendment, the Third
Replacement Notes, and each of the documents executed and delivered in
connection herewith and therewith have been duly and validly executed by the
Borrower and the Corporate Guarantors (and the officer executing this Amendment
and all such other documents for each Borrower and Corporate Guarantors is duly
authorized to act and execute same on behalf of each Borrower and Corporate
Guarantors) and constitute the valid and legally binding agreements of the
Borrower and Corporate Guarantors, enforceable against the Borrower and
Corporate Guarantors in accordance with their respective terms.

 

 8

 

 

15. Indemnification. Each of the Credit Parties, jointly and severally, hereby
indemnifies and holds the Lender Indemnitees, their successors and assigns, and
each of them, harmless from and against any and all charges, complaints, claims,
counter-claims, liabilities, obligations, promises, agreements, controversies,
damages, actions, causes of action, cross-actions, threats, setoffs, equities,
judgments, accounts, suits, liens, rights, demands, benefits, costs, losses,
debts, expenses, and other distributions, of every kind and nature whatsoever,
payable by any of the Lender Indemnitees to any Person, including reasonable
attorneys' and paralegals' fees and expenses, court costs, settlement amounts,
costs of investigation and interest thereon from the time such amounts are due
at the highest non-usurious rate of interest permitted by applicable law
(collectively, the "Claims"), through all negotiations, mediations,
arbitrations, trial and appellate levels, as a result of, or arising out of, or
relating to any matters relating to this Amendment, the Credit Agreement, or any
other Loan Documents. The foregoing indemnification obligations shall survive
the termination of the Credit Agreement or any of the Loan Documents, and
repayment of the Obligations.

 

16. Waiver and Release. Each of the Credit Parties hereby represents and
warrants to Lender that none of them have any defenses, setoffs, claims,
counterclaims, cross-actions, equities, or any other Claims in favor of the
Credit Parties, to or against the enforcement of any of the Loan Documents, and
to the extent any of the Credit Parties have any such defenses, setoffs, claims,
counterclaims, cross-actions, equities, or other Claims against Lender and/or
against the enforceability of any of the Loan Documents, the Credit Parties each
acknowledge and agree that same are hereby fully and unconditionally waived by
the Credit Parties. In addition to the foregoing full and unconditional waiver,
each of the Credit Parties does hereby release, waive, discharge, covenant not
to sue, acquit, satisfy and forever discharges each of the Lender Indemnitees
and their respective successors and assigns, from any and all Claims whatsoever,
in law or in equity, whether known or unknown, whether suspected or unsuspected,
whether fixed or contingent, which the Credit Parties ever had, now have, or
which any successor or assign of the Credit Parties hereafter can, shall, or may
have against any of the Lender Indemnitees or their successors and assigns, for,
upon or by reason of any matter, cause or thing whatsoever, from the beginning
of the world through and including the date hereof, including, without
limitation, any matter, cause, or thing related to the Credit Agreement, this
Amendment, the Original Revolving Note, the First Replacement Note, the Second
Replacement Note, the Third Replacement Notes, or any other Loan Documents
(collectively, the "Released Claims"). Without in any manner limiting the
generality of the foregoing waiver and release, Credit Parties hereby agree and
acknowledge that the Released Claims specifically include: (i) any and all
Claims regarding or relating to the enforceability of the Loan Documents as
against any of the Credit Parties; (ii) any and all Claims regarding, relating
to, or otherwise challenging the governing law provisions of the Loan Documents;
(iii) any and all Claims regarding or relating to the amount of principal,
interest, fees or other Obligations due from any of the Credit Parties to the
Lender under any of the Loan Documents; (iv) any and all Claims regarding or
relating to Lender's conduct or Lender's failure to perform any of Lender's
covenants or obligations under any of the Loan Documents; (v) any and all Claims
regarding or relating to any delivery or failure to deliver any notices by
Lender to Credit Parties; (vi) any and all Claims regarding or relating to any
failure by Lender to fund any advances or other amounts under any of the Loan
Documents; (vii) any and all Claims regarding or relating to any advisory
services (or the lack thereof) provided by Lender to any of the Credit Parties
for which any advisory fees may be due and owing and included within the
Obligations; and (viii) any and all Claims based on grounds of public policy,
unconscionability, or implied covenants of fair dealing and good faith. The
Credit Parties further expressly agree that the foregoing release and waiver
agreement is intended to be as broad and inclusive as permitted by the laws
governing the Loan Documents, and the Released Claims include all Claims that
the Credit Parties do not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect their decision to enter into this Amendment. The foregoing
waiver and release agreements by the Credit Parties are a material inducement
for Lender to enter into this Amendment, and Lender's agreement to enter into
this Amendment is separate and material consideration to the Credit Parties for
the waiver and release agreements contained herein, the receipt and sufficiency
of such consideration hereby acknowledged by Credit Parties. In addition, each
of the Credit Parties agrees and acknowledges that it has had an opportunity to
negotiate the terms and provisions of this Amendment, including the foregoing
waiver and release agreements, with and through their own competent counsel, and
that each of the Credit Parties have sufficient leverage and economic bargaining
power, and have used such leverage and economic bargaining power, to fairly and
fully negotiate this Amendment, including the waiver and release agreements
herein, in a manner that is acceptable to the Credit Parties. The foregoing
waiver and release agreements shall survive the termination of the Credit
Agreement or any of the Loan Documents, and repayment of the Obligations.

 

 9

 

 

17. Effect on Agreement and Loan Documents. Except as expressly amended by this
Amendment, all of the terms and provisions of the Credit Agreement and the Loan
Documents shall remain and continue in full force and effect after the execution
of this Amendment, are hereby ratified and confirmed, and incorporated herein by
this reference.

 

18. Default. In addition to the Events of Default under the Credit Agreement,
any breach or default by Credit Parties under this Amendment, which breach or
default is not cured within ten (10) calendar days after notice of such breach
or default is given to the Credit Parties, shall be deemed an immediate "Event
of Default" under the Credit Agreement, and such Events of Default hereunder
include, without limitation, the following: (i) failure by Borrower to
consummate any and all of the Purchase Tranche Closings, as such term is defined
in the Debt Purchase Agreement, because of any of the conditions described in
Section 3(b) of the Debt Purchase Agreement; (ii) failure by the Purchaser to
pay for any portion of the Applicable Purchase Price, as such term is defined in
the Debt Purchase Agreement, for any and all of the Purchase Tranche Closings
when due in accordance with the terms and provisions of the Debt Purchase
Agreement and other applicable documents, regardless of whether such failure to
pay was caused by any action, inaction, or omission of the Borrower, the
Purchaser, or any other Person; (iii) the occurrence of any other facts,
circumstances or events which result in Lender not receiving payment in full of
the Applicable Purchase Price for any of the Purchase Tranche Closings within
the time frames required thereby and under the Debt Purchase Agreement and other
applicable documents, for any reason whatsoever; (iv) failure by the Borrower to
pay when due any other amounts due to Lender under this Amendment, including,
without limitation, the amounts due under under Section 17(a) below; and (v) and
other failure of the Credit Parties to comply with, satisfy or perform and term,
provision, covenant or agreement of the Credit Parties under this Amendment or
any of the Rockwell Agreements.

 

19. Execution. This Amendment may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Amendment. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a ".pdf" format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or ".pdf" signature page was an
original thereof.

 

20. Fees and Expenses.

 

(a) Document Review and Legal Fees; Due Diligence. The Borrower hereby agrees to
pay to the Lender or its counsel a legal fee equal to Five Thousand and No/100
Dollars ($5,000.00) for the preparation, negotiation and execution of this
Amendment and all other documents in connection herewith, which legal fee, to
the extent not previously paid, shall be paid simultaneously with the execution
of this Amendment. If elected by Lender, such fees can be swept from the Lock
Box Account directly to Lender's counsel in payment of these fees, or if not so
elected by Lender, then Borrower shall be liable and obligated to pay these fees
to Lender, or Lender's counsel, simultaneously with the execution of this
Amendment by Borrower.

 

[Signatures on the following page]

 

 10

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

 



BORROWER:

 

 

 

THE PULSE NETWORK, INC., a Nevada corporation

 

 

 By:/s/ Stephen Saber

 

Name:

Stephen Saber

 

Title:

CEO

 



  

GUARANTORS:

 



THE PULSE NETWORK, INC., a Massachusetts corporation

THE PULSE NETWORK MANAGEMENT, LLC, a Massachusetts limited liability company

 

 

 

 

 

 

 

 

 

By:

THE PULSE NETWORK, INC., a Massachusetts corporation, its Sole Member

 

 

 

 

 

 

 

By:

/s/ Stephen Saber

By:

/s/ Stephen Saber

 

Name:

Stephen Saber

Name:

Stephen Saber

 

Title:

CEO

Title:

CEO

 

 

 11

 

 



YOU EVERWHERE NOW, LLC, a California limited liability company

VOICEFOLLOWUP, LLC, a California limited liability company

 

 

 

 

By:

THE PULSE NETWORK, INC., a Massachusetts corporation, its Sole Member

By:

YOU EVERYWHERE NOW, LLC, a California limited liability company, its Sole Member

 

 

 

 

 

By:

THE PULSE NETWORK, INC., a Massachusetts corporation, its Sole Member

 

By:

/s/ Stephen Saber

 

 

 

Name:

Stephen Saber

By:

/s/ Stephen Saber

 

Title:

CEO

Name:

Stephen Saber

 

 

Title:

CEO

 

 



TRAFFIC GEYSER, LLC, a California limited liability company

 

 

 

 

By:

YOU EVERYWHERE NOW, LLC, a California limited liability company, its Sole Member

 

 

 

 

By:

THE PULSE NETWORK, INC., a Massachusetts corporation, its Sole Member

 

 

 

 

By:

/s/ Stephen Saber

 

Name:

Stephen Saber

 

Title:

CEO

 

 

LENDER:

 



TCA GLOBAL CREDIT MASTER FUND, LP

 

   

By:

TCA Global Credit Fund GP, Ltd.

 

Its:

General Partner

 

 

 

 

By:/s/ Robert Press

 

Name:

Robert Press

 

Title:

Director

 



 

 

12

--------------------------------------------------------------------------------

 